OPINION OF THE COURT BY
HARTWELL, C.J.
Tills was an act-ion to quiet title in 1.48 acres of land at Waiahole, Oahu, described in R. P. No. 2445. The heirs of the patentee were his two sons, the elder of whom died without issue, his share descending equally to his widow and younger brother who then owned three undivided fourths which upon his death descended to his daughter Malaea subject to the widow’s dower. The plaintiff, at some date not stated, purchased the one undivided fourth share which had descended to the widow of the elder brother, concerning which share there is no controversy. October 19, 1898, Kalua, the younger brother’s widow, conveyed for $60 her dower right in the three-fourths interest of which her husband died seized to the defendant Lansing who conveyed the same to the defendant James B. Castle. September 18, 1901, Malaea conveyed to Lansing for $80 all “her right, title, interest, possession, claim and demand whatsoever, as well in law as in equity, of, in and to” the land, the interest conveyed being stated as “all of my interest in the estate of my father Kekauhooulu,” her deed containing covenants of warranty and describing herself as “unmarried, now of age having been born on the 17th day of June, A. D. 1881.” April 22, 1907, Malaea, in consideration of $100, her husband James Watson consenting, quitclaimed to the plaintiff all her right, title, interest, claim and demand in the same land. The deeds were recorded. The court instructed the jury to find for the plaintiff subject to the dower interest held by the defendant 1 ames B. Castle. The defendants excepted to the direction and verdict as against law and the evidence and to the refusal of the court to instruct the jury to find for the plaintiff for only one-fourth of the land and in favor of the defendant James B. Oastle for three-fourths. It was shown conclusively at the trial *476that Malaea was born in the year 1886. It was shown by the defendants’ exhibits that upon foreclosure by public sale of a mortgage made by Lansing dated August 12, 1897, Bonny, trustee, became the purchaser May 14, 1904, and that the land purchased at the sale included that which is described in R. P. 2445. Since Lansing had not acquired the property at the date of his mortgage it may be inferred that it was given later as additional security. It further was shown that May 14, 1904, Bonny conveyed to W. R. Castle the property sold on foreclosure. The deed from Bonny to W. R. Castle dated May 14, 1904, was acknowledged December 24, 1904, and recorded March 1, 1905. James B. Castle leased the land to Lansing December 20, 1905, for a term ending December 31, 1907, at an annual rental of $1080. The lease is not recorded nor does it appear how the title went from W. R. Castle to J. B. Castle. June 10, 1907, McCandless leased the land to C. Iling Wai Co. for the term of twenty-one months from April 1, 1907, at an annual rental of $25, the lease being recorded June 12, 1907.
The defendants claimed in the trial court and in argument on the exceptions that Malaea failed to disaffirm her deed to Lansing Avithin a reasonable time after coming of age and that when she quitclaimed to the plaintiff April 22, 1907, there had been such changes in the condition of parties, particularly in the purchase by James B. Castle, that it was inequitable to allow her to disaffirm and that under all the circumstances her deed to McCandless did not constitute a disaffirmance.
The defendants also contend that unless the court had held in their favor the question should have been left to the jury whether the grantor’s acqiAiescence in the sale of the property by her grantee, the public foreclosure sale, change of title and recorded declaration of minority was to be inferred; but as all the facts are shown by clear and undisputed evidence their legal effect was for the court and not the jury to determine. Peabody *477v. Damon, 16 Haw. 447, 451. In such cases “what constitutes a reasonable time is a question of law.” Oil Co. v. Van Etten, 107 U. S. 325, 334. That the quitclaim deed was a clear indication of the grantor’s intention to repudiate her earlier deed is plain. Kekai v. Limalau, 16 Haw. 464, 465, held that an action of ejectment by an infant’s heirs was a sufficient disaffirmance on their part of a lease made by the infant, Tucker v. Moreland, 10 Pet. 72, being cited with approval, in which case the court said, “We do not mean to say that in all cases the act of disaffirmance should be of the same or of as high and solemn a nature as the original act; for a deed, may be avoided by a plea.” The grantor is not presumed to have made her deed by mistake as to the interest conveyed or to have forgotten that she had conveyed it; on the contrary she is presumed to have intended the clear consequences of her act and to have intended to repudiate the earlier deed.
There is no estoppel resulting from the publication of the notice of foreclosure or in the recording of the affidavit of foreclosure and the deeds. A minor is not subject to be estopped even if shown to have known of the notice of foreclosure sale and affidavit, all of which occurred before she came of age. She would not, as in case of a subsequent purchaser, be legally affected by the record of the deeds.
The only question then is whether, taking the second deed to be a disaffirmance of the earlier, it was unreasonably delayed after the grantor came of age. The delay in this case, as agreed by counsel, was two years and ten months. It is impossible to fix any definite time as reasonable. Expenditures incurred by the grantee or his assigns, if known by the grantor, may estop his ever asserting his claim or he may be estopped by waiting so long as to lull the grantee into a sense of security. If the grantor had been a boy instead of a girl his time for disaffirming would not have begun for two years later. Probably the mother induced the girl to make the deed and took the purchase *478money for herself and it was not until she married and was informed of her right that she exercised it. The unusual fact is that her deed stated the date of her birth, making her out to be about twenty instead of fifteen years of age, a statement which could hardly have misled any observing person. The protection which the law gives to a minor allows him after he comes of age time to obtain independent advice, which the minor could not legally contract for, and to make such examination as to satisfy himself whether he would do better by letting the transaction stand or repudiating it. The time'would vary with mental capacity, bodily' conditions, recentness or remoteness of the transaction, the time when the salable value was ascertained and many other conditions. A bright person would find out his interest sooner than a dull person would do. If the minor was deceived the effect of the deceit or misrepresentation would remain until the truth is shown. Here the only facts that appear are that the grantor was a girl about fifteen years of .age; that her father was not living; that her mother had sold her dower to the same grantee; that the minor’s deed misrepresented her age by about five years; that about two years and ten months after coming of age, having meantime become married, she conveyed the land, by her husband’s consent, to the plaintiff.
The variety in the decisions concerning the time considered as reasonable for disaffirming a minor’s deed is partly explained by the varied circumstances, and perhaps to some extent is influenced by the different views of courts concerning the policy of protecting minors against undue influence, imposition, and their own improvidence on the one hand, and on the other hand of securing titles obtained without knowledge or means of learning that the grantor was under age. Thus three years were held to be a reasonable time in O'Dell v. Rogers, 44 Wis. 136, while in Goodnow v. Empire Lumber Co., 31 Minn. 468, three and one-half years were held to be an unreasonable time. We are aware of no case in which mere silence for two years and *479ten months has been held to be sufficient to preclude a disaffirmance. Under the circumstances, and especially in view of the fact that the grantor was a Hawaiian girl, the disaffirmance was within a reasonable time.
A. G. M. Robertson for plaintiff.
D. L. Withington and W. A. Green-well (Gastle & Withington on the brief) for defendants.
Exceptions overruled.